UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6382


KEITH L. FITZGERALD,

                Petitioner - Appellant,

          v.

LORETTA KELLY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:09-cv-00155-jct-mfu)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith L. Fitzgerald, Appellant Pro Se.     Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith Fitzgerald seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                      28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the    merits,     a   prisoner      satisfies      this      standard     by

demonstrating         that     reasonable         jurists   would       find     that     the

district       court’s     assessment      of     the   constitutional          claims     is

debatable      or     wrong.       Slack     v.    McDaniel,      529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.          We   have    independently        reviewed        the    record     and

conclude that Fitzgerald has not made the requisite showing.

Accordingly, although we grant Fitzgerald’s motion to amend his

informal brief, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                                We

dispense       with    oral       argument      because     the    facts        and     legal



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3